[verifonebevelwtag4c.jpg]

Exhibit 10.4






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Mr. Robert Dykes
12200 Kate Drive
Los Altos Hills, CA 94022




Re:    Separation Agreement
Dear Bob:
This confidential Separation Agreement is made and entered into as of the date
indicated below between VeriFone, Inc., a Delaware corporation, including all of
its officers, directors, subsidiaries, affiliates and related entities
(collectively “VeriFone”) and Robert Dykes (“You”).
VeriFone and you wish to provide for the separation of their employment
relationship and all agreements that may have existed between them, and fully
and finally to settle any and all disputes arising out of your employment by
VeriFone or the separation of that employment, without any admission of any kind
by either party.
Therefore, in consideration of the mutual promises and agreements set forth in
this Agreement, VeriFone and you agree as follows:
1.Separation. Effective as of February 28, 2013 (the “Transition Date”), you are
no longer expected to report for work at VeriFone. Your official employment
termination date will be May 1, 2013 (the “Separation Date”). The time period
between the Transition Date and the Separation Date will be considered a
“Transition Period”. During the Transition Period, you will not hold any formal
position responsibilities and will not be required to report to any VeriFone
office. You will retain regular active employee status and receive a base salary
of $1.00 per month during the Transition Period.
Notwithstanding the foregoing and in consideration of the consideration you are
receiving hereunder, you agree that (i) to the extent VeriFone requires during
the Transition Period your time and participation with respect to any transition
matters related to your existing duties, that you will assist VeriFone to the
best of your abilities; and (ii) to the extent VeriFone requires your time and
participation with respect to any VeriFone accounting, litigation, shareholder,
regulatory compliance, or third party dispute matters that you may have relevant
knowledge of, that you will use your best efforts to assist VeriFone upon
VeriFone's request, including making yourself available to VeriFone's attorneys
and by acting as a truthful witness for VeriFone. You agree that except as may
be required by law or court order, you will not directly or indirectly assist a
third party in prosecuting an action against VeriFone.
2.Health Insurance. You and your eligible dependents remain eligible for
VeriFone provided health and welfare benefits during the Transition Period. To
the extent provided by the federal COBRA law or, if applicable, state insurance
laws, and by VeriFone's current group health insurance policies, you will be
eligible to continue your group health insurance benefits at your own expense by
converting to an individual policy through the provider of VeriFone's health
insurance, if you wish. VeriFone's obligation to continue health and welfare
benefits shall commence when you execute this Agreement, and shall cease upon
your eligibility to receive other health care benefits, or on your Separation
Date, whichever occurs first. You agree to notify VeriFone if you become
eligible for other health care benefits during the Transition Period.
3.Accrued Salary and Vacation. On your Transition Date VeriFone will pay you all
accrued salary, and all accrued and unused vacation earned through the
Transition Date, subject to standard payroll deductions and




--------------------------------------------------------------------------------

[verifonebevelwtag4c.jpg]

withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement. For purposes of clarification, you will not be eligible
for any payments under VeriFone's VIPOR incentive program, and no vacation time
will accrue during the Transition Period.
4.Severance Consideration. Subject to your compliance with, and in exchange for,
the promises contained in and subject to the other terms and conditions set
forth in this Agreement, VeriFone agrees to provide you with the further
benefits set forth in this Section. The benefits to be provided are in place of,
and not in addition to, payments otherwise provided under your existing
severance agreement with VeriFone or any other severance plan or policy of
VeriFone.
In exchange for the performance of your obligations hereunder and in exchange
for any cash severance that may be owed you under your existing severance
agreement, VeriFone agrees to allow your remaining outstanding and unvested
equity awards, consisting of award grant numbers 00003798, 00004324, 00005069
and 00005784, to continue to vest under their current vesting schedule during
the Transition Period (to and inclusive of the Separation Date) and subject to
the terms and conditions of the applicable grant agreement and VeriFone stock
plan under which they were granted. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive any
additional compensation, severance or benefits after the Transition Date, and
that specifically no cash severance will be paid to you.
5.Other Compensation or Benefits. Expense Reimbursements. You agree that, within
thirty (30) days of the Transition Date, you will submit your final documented
expense reimbursement statement reflecting all business expenses you properly
incurred through the Transition Date, if any, for which you seek reimbursement.
VeriFone will reimburse you for these expenses pursuant to its regular business
practice.
6.Return of VeriFone Property. On your Transition Date, you agree to return to
VeriFone all VeriFone documents (and all copies thereof) and other VeriFone
property that you have had in your possession at any time, including, but not
limited to, VeriFone files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers, tablets, cellular
phones and other handheld devices), credit cards, entry cards, identification
badges and keys; and, any materials of any kind that contain or embody any
proprietary or confidential information of VeriFone (and all reproductions
thereof) in whole or in part and in any medium. You agree that you will make a
diligent search to locate any such documents, property and information prior to
the Transition Date. In addition, if you have used any personally owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any confidential or proprietary data, materials or information of
VeriFone, on or before the Transition Date, you must provide VeriFone with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide
VeriFone access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the severance benefits provided
hereunder.
7.Proprietary Information Obligations. Both during and after your employment you
acknowledge your continuing obligations under your Patent and Confidential
Information Agreement, including your obligations not to use or disclose any
confidential or proprietary information of VeriFone. A copy of your Patent and
Confidential Information Agreement is attached hereto as Exhibit A.
8.Confidentiality. You acknowledge that you have had access to confidential
company business information (including, but not limited to, future business
plans, pricing strategies, marketing plans, customer lists, financial
information and personnel information) concerning the business, plans, finances
and assets of VeriFone (“Confidential Information”) and which is not generally
known outside of VeriFone. For all time, you agree that you shall not, without
the proper written authorization of VeriFone, directly or indirectly use,
divulge, furnish or make accessible to any person, any Confidential Information,
but instead shall keep all Confidential Information strictly and absolutely
confidential. You will use reasonable and prudent care to safeguard and prevent
the unauthorized use or disclosure of Confidential Information.




--------------------------------------------------------------------------------

[verifonebevelwtag4c.jpg]

Further, you expressly acknowledges that the terms of the section are material
to this Agreement, and if you breach the terms of this section, you shall be
responsible for all damages and, at the election of VeriFone, the return of all
consideration paid hereunder, without prejudice to any other rights and remedies
that VeriFone may have.
You acknowledge and agree that the Confidential Information and special
knowledge acquired during your employment with VeriFone is proprietary to
VeriFone and is valuable and unique, and that breach by you of the provisions of
this agreement as described in this section will cause VeriFone irreparable
injury and damage, which cannot be reasonably or adequately compensated solely
by money damages. You, therefore, expressly agree that VeriFone shall be
entitled to injunctive or other equitable relief in order to prevent a breach of
this Agreement or any part thereof, in addition to such other remedies legally
available to VeriFone. You expressly waive the claim that VeriFone has an
adequate remedy at law.
The provisions of this Agreement will be held in strictest confidence by you and
VeriFone and will not be publicized or disclosed in any manner whatsoever;
provided, however, that: (a) you may disclose this Agreement to your immediate
family; (b) the parties may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, tax preparers, and financial
advisors; (c) VeriFone may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. In particular,
and without limitation, you agree not to disclose the terms of this Agreement to
any current or former VeriFone employee.
9.Non-Competition: You agree that during the Transition Period, you will not,
anywhere in the world, invest in, contribute capital to, raise capital for or
directly or indirectly participate in the business or management (as a director,
officer, employee, consultant, advisor, agent, representative or otherwise of
any Person (including, without limitation, ***) that is engaged in any business
that designs, develops, manufactures, markets or sells point-of-sale payment
hardware, software or services, including any credit/debit card payment solution
and related support services or media advertising solutions, unless both parties
agree otherwise in writing. For purposes this section, “Person” shall mean any
individual, sole proprietor, general partnership, limited partnership, company,
corporation, joint venture, trust, fund, limited liability company, limited
liability partnership, association or any other entity; provided, however, that
purchasing and owning, directly or indirectly, up to one (1%) of the capital
stock or other securities of any corporation or other entity whose stock or
securities are traded on any national or regional securities exchange or the
national over the counter market and such ownership shall not constitute a
violation of this section.
10.Solicitation of Clients, Customers, Etc.: You shall not, at any time during
the Transition Period, directly or indirectly, solicit any person who, as of the
Transition Date was a client, customer, vendor, consultant or agent of VeriFone
to discontinue business, in whole or in part with VeriFone. You further agree
that, during the Transition Period, if a client, customer, vendor, consultant or
agent of VeriFone contacts you about discontinuing business with VeriFone and/or
moving that business elsewhere, you will inform such person that you cannot
discuss the matter further and refer such matter to VeriFone's legal department.
11.Solicitation of Employees: You shall not, at any time during the Transition
Period, directly or indirectly induce or attempt to induce any employee of
VeriFone to leave the employ of VeriFone or in any way interfere with the
relationship between VeriFone and any of its employees or, on behalf of yourself
or any other person, hire, employ or engage any such person. You further agree
that, during such time, if an employee of VeriFone contacts you about
prospective employment, you will inform such employee that you cannot discuss
the matter further and refer such matter to the VeriFone legal department.
_________________________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment. Confidential treatment has been requested with respect to the omitted
portions.






--------------------------------------------------------------------------------

[verifonebevelwtag4c.jpg]

12.Nondisparagement. You agree not to disparage VeriFone, or VeriFone's
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
13.Release of Claims.
(a)General Release. In exchange for consideration provided to you by this
Agreement that you are not otherwise entitled to receive, you hereby generally
and completely release VeriFone Systems, Inc., VeriFone, Inc. and its current
and former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to your signing this Agreement.
(b)Scope of Release. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to your employment with
VeriFone, or the termination of that employment; (2) all claims related to your
compensation or benefits from VeriFone, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in VeriFone; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys' fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the Georgia Age Discrimination
Act, the Georgia Equal Employment for Persons With Disabilities Code (as
amended), the Florida Civil Rights Act, the Florida Human Rights Act, and the
California Fair Employment and Housing Act (as amended).
(c)Excluded Claims. Notwithstanding the foregoing, nothing in this paragraph
shall release (a) any rights you have under this Agreement; (b) any rights that
cannot be waived under applicable state or federal law; (c) any rights you have
to file or pursue a claim for workers' compensation or unemployment insurance;
or (d) any rights that you have to indemnification (including any right to
reimbursement of expenses) arising under applicable law, the certificate of
incorporation or by-laws (or similar constituent documents of VeriFone), any
indemnification agreement between you and VeriFone, or any directors' and
officers' liability insurance policy of VeriFone. In addition, nothing in this
Agreement shall prevent you from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or any other governmental agency, except that you
acknowledge and agree that you shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released in this Agreement.
14.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (a)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have forty-five (45) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke it; and (e)
this Agreement will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after you sign this
Agreement (“Effective Date”). You hereby further acknowledge that VeriFone has
provided you with ADEA disclosure information (under 29 U.S.C. § 626(f)(1)(H)),
enclosed herewith.
15.Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:




--------------------------------------------------------------------------------

[verifonebevelwtag4c.jpg]

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.
16.Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
17.General. This Agreement, including Exhibit A, constitutes the complete, final
and exclusive embodiment of the entire agreement between you and VeriFone with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of VeriFone. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and VeriFone, and inure to the benefit of both you and VeriFone,
their heirs, successors and assigns. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.
This Agreement may be executed in counterparts which shall be deemed to be part
of one original, and facsimile and electronic image signatures shall be
equivalent to original signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me within forty-five (45) days after you receive it. If you do not
return this Agreement, signed by you, within forty-five (45) days, this
Agreement will expire.
I wish you good luck in your future endeavors.
Sincerely,
VeriFone, Inc.
By: /s/ Dawn LaPlante_______________
Dawn LaPlante
VP, Human Resources


Exhibit A - Patent and Confidential Information Agreement
Enclosure: Disclosure under 29 U.S.C. § 626(f)(1)(H)
Agreed:
/s/ Robert Dykes     
NAME


Feb. 1, 2013                         
Date






--------------------------------------------------------------------------------

[verifonebevelwtag4c.jpg]

Return to:
VeriFone, Inc.
Attn: Dawn LaPlante
3755 Atherton Rd.
Rocklin, CA 95765




--------------------------------------------------------------------------------

[verifonebevelwtag4c.jpg]

Patent and Confidential Information Agreement
enclosed in notification packet






